Case 19-11274-amc        Doc 59    Filed 01/18/21 Entered 01/18/21 10:41:53           Desc Main
                                   Document     Page 1 of 1



                 IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)

IN RE:                                                  :
RAFHIA ROSE FOSTER                                      :      BK. No. 19-11274-amc
                              Debtor                    :
                                                        :      Chapter No. 13
HSBC BANK USA, N.A., AS TRUSTEE FOR                     :
THE REGISTERED HOLDERS OF NOMURA                        :
HOME EQUITY LOAN, INC., ASSET-BACKED                    :
CERTIFICATES, SERIES 2006-HE3                           :
          Movant                                        :      11 U.S.C. §362
                v.                                      :
RAFHIA ROSE FOSTER                                      :
                       Respondent                       :



                              CERTIFICATION OF DEFAULT

       BROCK AND SCOTT, PLLC, attorneys for Movant, hereby certifies that the above-
captioned Debtors has failed to comply with the terms of the Stipulation approved by the U.S.
Bankruptcy Judge Jean K. Fitzsimmon on January 9, 2020.


       In accordance with the terms of said Stipulation agreed to by the parties, the Automatic
Stay is hereby lifted as to permit Movant to proceed with their State Court remedies upon
Debtor’s attorney and Debtor has failed to cure the default.
                                             /s/ Andrew Spivack
                                             Andrew Spivack
                                             (Bar No. 84439)
                                             Attorney for Creditor
                                             BROCK & SCOTT, PLLC
                                             302 Fellowship Road, Suite 130
                                             Mount Laurel, NJ 08054
                                             Telephone: 844-856-6646 x3017
                                             Facsimile: 704-369-0760
                                             E-Mail: PABKR@brockandscott.com
January 18, 2021
